Appeal and cross appeal from an order of the Supreme Court, Onondaga County (John V. Centra, J.), entered August 14, 2006 in a personal injury action. The order, among other things, denied in part defendant’s motion for summary judgment dismissing the complaint, granted that part of plaintiffs’ cross motion for leave to amend the pleadings and denied that part of plaintiffs’ cross motion for partial summary judgment on liability under Labor Law § 240 (1).
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Scudder, P.J., Hurlbutt, Fahey, Green and Pine, JJ.